Exhibit 10.15

 

EURAMAX INTERNATIONAL, INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

This Plan (the “SERP”), established by Euramax International, Inc., will become
effective upon, and only upon, Closing as defined in the Stock Purchase
Agreement dated April 15, 2003 by and among Citigroup Venture Capital Equity
Partners, L.P. and affiliates, the Company and the Company’s stockholders named
therein, as an amendment, restatement and replacement of the Supplemental
Retirement Plan adopted for Executive by Euramax International P.L.C., dated
October 1, 1997 (the “P.L.C. SERP”).  Executive acknowledges that the benefits
provided hereunder are provided in lieu of the benefits provided under the
P.L.C. SERP and that by accepting this SERP, he irrevocably waives any claim
under the P.L.C. SERP.


 


ARTICLE 1  - PURPOSE OF PLAN


 


SECTION 1.1                                      PURPOSE:  THE PURPOSE OF THIS
PLAN IS TO PROVIDE SUPPLEMENTAL RETIREMENT BENEFITS TO J. DAVID SMITH
(“EXECUTIVE”).  THE BENEFITS TO BE PROVIDED UNDER THIS PLAN ARE INTENDED TO
SUPPLEMENT OTHER RETIREMENT BENEFITS PROVIDED BY THE COMPANY THROUGH PLANS
QUALIFIED UNDER SECTION 401(A) OF THE INTERNAL REVENUE CODE OF 1986,
NONQUALIFIED PLANS, AND THE FEDERAL SOCIAL SECURITY SYSTEM OF THE UNITED STATES.


 


SECTION 1.2                                   DESIGN:  THE PLAN IS DESIGNED TO
PROVIDE SUPPLEMENTAL RETIREMENT BENEFITS AS DESCRIBED IN SECTION 3.3.


 


ARTICLE 2  - DEFINITIONS


 


SECTION 2.1                                      AFFILIATE:  AT ANY TIME (I) ANY
TRADE OR BUSINESS, WHETHER INCORPORATED OR UNINCORPORATED, WHICH AT SUCH TIME IS
CONSIDERED TO BE UNDER COMMON CONTROL WITH THE COMPANY OR ANY OTHER COMPANY
PARTICIPATING IN THIS PLAN UNDER REGULATIONS PRESCRIBED BY THE SECRETARY OF THE
TREASURY PURSUANT TO CODE SECTION 414(B), (C) OR (O); AND (II) ANY PERSON OR
ORGANIZATION WHICH AT SUCH TIME IS A MEMBER OF AN AFFILIATED SERVICE GROUP (AS
DEFINED IN CODE SECTION 4 14(M)) WITH THE COMPANY OR ANY OTHER COMPANY
PARTICIPATING IN THIS PLAN.


 


SECTION 2.2                                      BOARD:  THE BOARD OF DIRECTORS
OF EURAMAX INTERNATIONAL, INC..


 


SECTION 2.3                                      CHANGE-IN-CONTROL:  THE SALE OF
EURAMAX INTERNATIONAL, INC., IN A SINGLE TRANSACTION OR A SERIES OF RELATED
TRANSACTIONS, TO AN INDEPENDENT THIRD PARTY (WHICH IS NOT AN AFFILIATE OF ANY
MEMBER OF THE INVESTOR GROUP) PURSUANT TO WHICH SUCH THIRD PARTY ACQUIRES (A) A
GREATER PERCENTAGE OF THE FULLY DILUTED VOTING POWER REPRESENTED BY THE SHARE
CAPITAL AND OTHER SECURITIES OF EURAMAX INTERNATIONAL, INC.  THAN THAT OWNED AND
CONTROLLED BY THE INVESTOR GROUP IMMEDIATELY FOLLOWING SUCH TRANSACTION (WHETHER
BY MERGER, CONSOLIDATION, RECAPITALIZATION, REORGANIZATION, PURCHASE OF THE
OUTSTANDING SHARE CAPITAL OR OTHERWISE), OR (B) ALL


 

--------------------------------------------------------------------------------


 


OR SUBSTANTIALLY ALL OF THE CONSOLIDATED ASSETS OF EURAMAX INTERNATIONAL, INC.,
IN EACH CASE, WHICH SALE HAS BEEN APPROVED BY THE BOARD AND THE HOLDERS OF A
MAJORITY OF THE OUTSTANDING ORDINARY SHARES OF EURAMAX INTERNATIONAL, INC.,
VOTING TOGETHER AS A SINGLE CLASS.


 


SECTION 2.4                                      CODE: THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED, OR AS IT MAY BE AMENDED FROM TIME TO TIME.


 


SECTION 2.5                                      COMPANY:  EURAMAX
INTERNATIONAL, INC.


 


SECTION 2.6                                      COMPENSATION AND EMPLOYEE
BENEFITS COMMITTEE: THE COMPENSATION AND EMPLOYEE BENEFITS COMMITTEE AS
ESTABLISHED BY THE BOARD.


 


SECTION 2.7                                      CONSTRUCTIVE TERMINATION:  A
CONSTRUCTIVE TERMINATION SHALL BE DEEMED TO OCCUR SOLELY UPON THE OCCURRENCE OF
A CHANGE OF CONTROL IN THE EVENT THAT EXECUTIVE’S EMPLOYMENT WITH EURAMAX
INTERNATIONAL, INC., IS TERMINATED OR THE EXECUTIVE IS SUBJECT TO A MATERIAL
REDUCTION IN DUTIES OR COMPENSATION OR AUTHORITY OR IS REQUIRED TO RELOCATE FROM
ATLANTA, GEORGIA, IN EITHER CASE, WITHIN ONE YEAR FOLLOWING SUCH CHANGE OF
CONTROL.


 


SECTION 2.8                                      EXECUTIVE:  EXECUTIVE SHALL
MEAN J. DAVID SMITH.


 


SECTION 2.9                                      FIFTY PERCENT (50%) JOINT AND
SURVIVOR ANNUITY:  AN ANNUITY WHICH IS THE VALUE EQUIVALENT OF A LIFE ANNUITY
PAYABLE MONTHLY FOR THE LIFE OF THE EXECUTIVE, WITH A SURVIVOR ANNUITY FOR THE
LIFE OF HIS SPOUSE WHICH IS FIFTY (50%) PERCENT OF THE AMOUNT OF THE ANNUITY
PAYABLE DURING THE JOINT LIVES OF THE EXECUTIVE AND HIS SPOUSE.


 


SECTION 2.10                                INVESTOR GROUP:  COLLECTIVELY, THE
INDIVIDUALS AND ENTITIES PARTY TO THE SHAREHOLDERS AGREEMENT DATED SEPTEMBER 25,
1996, AND ANY SUCCESSOR AGREEMENT THERETO, AND EACH OF THEIR RESPECTIVE
AFFILIATES.


 


SECTION 2.11                                LIFE ANNUITY:  AN INCOME PAYABLE
MONTHLY, BEGINNING AS OF THE FIRST DAY OF THE MONTH FOR WHICH THE PARTICIPANT’S
PLAN BENEFITS ARE SCHEDULED TO COMMENCE UNDER THIS PLAN AND ENDING AS OF THE
FIRST DAY OF THE MONTH IN WHICH THE PARTICIPANT DIES.


 


SECTION 2.12                                LUMP SUM: THE FULL SINGLE CASH
PAYMENT OF THE BALANCE OF A PARTICIPANT’S VESTED BENEFIT, THE VALUE OF WHICH
SHALL BE THE VALUE EQUIVALENT OF A LIFE ANNUITY (REDUCED FOR EARLY COMMENCEMENT,
IF NECESSARY).


 


SECTION 2.13                                PLAN:  THE “EURAMAX INTERNATIONAL,
INC., SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN”, AS SET FORTH HEREIN OR IN ANY
AMENDMENT HERETO.


 


SECTION 2.14                                PLAN ADMINISTRATOR:  THE INDIVIDUAL
OR COMMITTEE APPOINTED BY THE BOARD, WHO SHALL HAVE THE SAME POWERS AND THOSE
DUTIES WITH RESPECT TO THE PLAN AS THOSE DESCRIBED IN THE EURAMAX SAVING PLAN. 
THE PLAN ADMINISTRATOR IS THE NAMED FIDUCIARY FOR PURPOSES OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED.


 

2

--------------------------------------------------------------------------------


 


SECTION 2.15                                PLAN YEAR:  THE CALENDAR YEAR.


 


SECTION 2.16                                RETIREMENT DATE:  THE FIRST DAY OF
THE MONTH COINCIDENT WITH OR NEXT FOLLOWING THE DATE THE EXECUTIVE ATTAINS AGE
52 AND ACTUALLY TERMINATES EMPLOYMENT WITH THE COMPANY.


 


SECTION 2.17                                SPOUSE:  THE INDIVIDUAL TO WHOM THE
EXECUTIVE IS LEGALLY MARRIED AS OF THE EARLIER OF THE EXECUTIVE REACHING HIS
RETIREMENT DATE, SUFFERING A TOTAL AND PERMANENT DISABILITY, DEATH, OR UPON THE
CHANGE-IN-CONTROL OF THE COMPANY.


 


SECTION 2.18                                TOTAL AND PERMANENT DISABILITY MEANS
A MEDICALLY DETERMINABLE DISABILITY ARISING FROM ILLNESS OR ACCIDENT, THAT (1)
RENDERS EXECUTIVE INCAPABLE OF PERFORMING THE DUTIES NORMALLY ASSOCIATED WITH
HIS POSITION WITH THE COMPANY OR ANY SIMILAR POSITION WITH THE COMPANY FOR WHICH
HE IS QUALIFIED BY SKILL AND EXPERIENCE AND (2) IS REASONABLY EXPECTED TO EITHER
BE PERMANENT OR TO BE OF INDEFINITE DURATION EXTENDING FOR MORE THAN 180 DAYS. 
TOTAL AND PERMANENT DISABILITY SHALL BE DETERMINED ON THE BASIS OF MEDICAL
EVIDENCE PROVIDED TO THE BOARD, WHICH IS REASONABLY SATISFACTORY TO THE BOARD. 
THE BOARD, IN ITS DISCRETION, MAY RELY UPON A REPORT OF EXECUTIVE’S PERSONAL
PHYSICIAN CERTIFYING THAT EXECUTIVE IS DISABLED WITHIN THE MEANING OF THIS
SECTION OR MAY REQUIRE THE REPORT OF AN INDEPENDENT PHYSICIAN SELECTED BY THE
BOARD.


 


SECTION 2.19                                VALUE EQUIVALENT:  THE LIFE ANNUITY
AMOUNT, AS ADJUSTED BY SECTION 3.1, MULTIPLIED BY THE FOLLOWING FACTOR TO
CALCULATE A FIFTY PERCENT (50%) JOINT AND SURVIVOR ANNUITY OR A LUMP SUM:

 

Years Spouse Younger Than
Executive

 

50% Joint & Survivor
Factors

 

0-9

 

0.9

 

10-19

 

0.8

 

20-29

 

0.6

 

30+

 

0.4

 

 

 

 

 

Lump Sum Factor

 

The Life Annuity Amount will be converted to a lump sum using the applicable
mortality table and the applicable interest rate both as prescribed by section
417(e)(3) of the Code or any applicable provision of successor legislation.

 

 

3

--------------------------------------------------------------------------------


 


ARTICLE 3  - BENEFITS

 


SECTION 3.1                                      BENEFIT AMOUNT:  THE BENEFIT IS
AN ANNUAL AMOUNT PAYABLE IN THE FORM OF A LIFE ANNUITY STARTING AT AGE 62 AND
EQUAL TO $190,000.  AT THE TIME OF THE EXECUTIVE’S RETIREMENT DATE, TERMINATION,
DEATH, TOTAL AND PERMANENT DISABILITY, OR A CHANGE-IN-CONTROL, THE ABOVE DOLLAR
AMOUNT SHALL BE MULTIPLIED BY THE FOLLOWING PAYMENT REDUCTION FACTOR.

 

Age At Retirement Date, Death,
Disability or Change-in-control

 

Payment Reduction
Factor

 

65 and later

 

100

%

64

 

100

%

63

 

100

%

62

 

100

%

61

 

100

%

60

 

100

%

59

 

96

%

58

 

92

%

57

 

87

%

56

 

83

%

55

 

79

%

54

 

50

%

 


SECTION 3.2                                      FORFEITURE OF BENEFIT:  IF IT
IS THE CONCLUSION OF THE BOARD THAT THE EXECUTIVE HAS ENGAGED IN ANY ACTS OR
OMISSIONS CONSTITUTING DISHONESTY, INTENTIONAL BREACH OF FIDUCIARY OBLIGATION OR
INTENTIONAL WRONGDOING, IN EACH CASE THAT RESULTS IN SUBSTANTIAL HARM TO THE
BUSINESS OR PROPERTY OF THE COMPANY, HE SHALL FORFEIT AND BE INELIGIBLE TO
RECEIVE ANY BENEFITS UNDER THIS PLAN, AND ANY BENEFITS PAID TO SUCH EXECUTIVE
(OR SPOUSE) CAN BE RECOVERED BY THE COMPANY.  THE RECOVERY OF ANY BENEFITS PAID
TO SUCH EXECUTIVE SHALL NOT PRECLUDE THE COMPANY FROM TAKING ANY OTHER ACTIONS
AGAINST THE EXECUTIVE.


 


SECTION 3.3                                      BENEFIT FORMS AND
COMMENCEMENT:  UPON THE EARLIEST OF THE FOLLOWING OF (A), (B), (C), OR (D) TO
OCCUR, THE EXECUTIVE SHALL RECEIVE A LIFE ANNUITY IF HE IS SINGLE ON SUCH DATE,
OR IF HE IS MARRIED ON SUCH DATE HE SHALL RECEIVE A FIFTY PERCENT (50%) JOINT
AND SURVIVOR ANNUITY, PAID MONTHLY.  THE EXECUTIVE MAY ELECT TO RECEIVE BENEFITS
IN THE FORM OF A LUMP SUM OR LIFE ANNUITY AS LONG AS THE EXECUTIVE’S ELECTION IS
MADE AT LEAST 120 DAYS PRIOR TO THE RECEIPT OF ANY BENEFITS PAID UNDER THE PLAN.


 


(A)                                  RETIREMENT PAYMENT.  IN THE EVENT THAT
BENEFITS BECOME PAYABLE DUE TO THE EXECUTIVE’S RETIREMENT ON OR AFTER AGE 52,
THE BENEFIT WILL BE PAYABLE AS OF THE EXECUTIVE’S RETIREMENT DATE.


 


(B)                                 DISABILITY PAYMENT.  IN THE EVENT THAT
BENEFITS BECOME PAYABLE DUE TO A TOTAL AND PERMANENT DISABILITY, THE BENEFIT
(WHICH IS FIXED AS OF THE DATE


 

4

--------------------------------------------------------------------------------


 


OF TOTAL AND PERMANENT DISABILITY), WILL BE PAYABLE AS OF THE FIRST DAY OF THE
MONTH COINCIDENT WITH OR NEXT FOLLOWING THE DATE THE EXECUTIVE IS DETERMINED TO
HAVE SUSTAINED A TOTAL AND PERMANENT DISABILITY.


 


(C)                                  DEATH PAYMENT.  IN THE EVENT THAT BENEFITS
BECOME PAYABLE DUE TO THE EXECUTIVES DEATH, THE BENEFIT WILL BE PAYABLE AS OF
THE FIRST DAY OF THE MONTH COINCIDENT WITH OR NEXT FOLLOWING THE EXECUTIVE’S
DEATH, AND BASED ON THE PRESUMPTION THAT THE DAY BEFORE HIS DEATH, THE EXECUTIVE
BEGAN TO RECEIVE A FIFTY PERCENT (50%) JOINT AND SURVIVOR ANNUITY, AND DIED ON
THE FOLLOWING DAY.


 


(D)                                 CONSTRUCTIVE TERMINATION.  EXCEPT AS
PROVIDED IN SECTION 3.2, IN THE EVENT THAT THERE IS A CONSTRUCTIVE TERMINATION,
THE EXECUTIVE SHALL BECOME FULLY VESTED AND THE BENEFIT WILL BE PAYABLE AS OF
THE FIRST DAY OF THE MONTH COINCIDENT WITH OR NEXT FOLLOWING THE CONSTRUCTIVE
TERMINATION.


 


SECTION 3.4                                      VESTING OF BENEFITS:  AN
EXECUTIVE’S BENEFITS UNDER THIS PLAN ARE NOT VESTED UNTIL THE EARLIER OF THE
DATE THE EXECUTIVE ATTAINS AGE 52, DIES, BECOMES TOTALLY AND PERMANENTLY
DISABLED, OR THE OCCURRENCE OF A CHANGE-IN-CONTROL.  IF AN EXECUTIVES EMPLOYMENT
WITH THE COMPANY TERMINATES, FOR ANY REASON, BEFORE HIS BENEFITS HAVE VESTED,
THE EXECUTIVE WILL NOT BE ENTITLED TO ANY BENEFITS HEREUNDER.


 


SECTION 3.5                                      TIME OF BENEFIT PAYMENTS: 
PAYMENT OF BENEFITS UNDER THE PLAN SHALL COMMENCE WHEN SUCH BENEFITS BECOME
PAYABLE PURSUANT TO SECTION 3.3, OR AS SOON THEREAFTER AS ADMINISTRATIVELY
FEASIBLE.


 


SECTION 3.6                                      MENTAL OR LEGAL INCOMPETENCE:
THE COMPANY, IN ITS SOLE DISCRETION, MAY MAKE DISTRIBUTION TO THE GUARDIAN OR
OTHER LEGAL REPRESENTATIVE OF THE EXECUTIVE OR SPOUSE, IF THE EXECUTIVE OR
SPOUSE IS DETERMINED BY A COURT OF PROPER JURISDICTION TO BE MENTALLY OR LEGALLY
INCOMPETENT TO RECEIVE SUCH BENEFIT DISTRIBUTION.  ANY SUCH DISTRIBUTION SHALL
BE IN FULL AND COMPLETE SATISFACTION OF ANY AND ALL CLAIMS WHATSOEVER BY OR ON
BEHALF OF SUCH EXECUTIVE UNDER THIS PLAN AGAINST THE COMPANY, THE PLAN
ADMINISTRATOR, ANY MEMBER OF THE BOARD, OTHER EXECUTIVES OR OFFICERS OF THE
COMPANY, OTHER EMPLOYEES, SHAREHOLDERS AND ANY OTHER PERSON ACTING ON BEHALF OF
THEM.


 


SECTION 3.7                                      BENEFITS UNFUNDED:  THE
BENEFITS PAYABLE UNDER THE PLAN SHALL BE PAID BY THE COMPANY AND SHALL NOT BE
FUNDED.


 


ARTICLE 4  - MISCELLANEOUS


 


SECTION 4.1                                      AMENDMENT OR TERMINATION:  THE
BOARD, OR THE COMPENSATION AND EMPLOYEE BENEFITS COMMITTEE OF THE BOARD, SHALL
HAVE THE RIGHT TO AMEND THIS PLAN FROM TIME TO TIME AND TO TERMINATE THIS PLAN
AT ANY TIME; PROVIDED, HOWEVER, EXCEPT AS PROVIDED IN SECTION 3.2, NO SUCH
ACTION SHALL REDUCE THE EXECUTIVE’S ACCRUED BENEFIT (DEFINED FOR THIS PURPOSE AS
THE LIFE ANNUITY TO WHICH EXECUTIVE WOULD BE ENTITLED AS OF THE DATE OF SUCH
ACTION UNDER SECTIONS 2.11 AND 3.1 AND ADJUSTED, IF


 

5

--------------------------------------------------------------------------------


 


NECESSARY, TO ITS VALUE EQUIVALENT UNDER SECTION 2.19) OR DEFER THE TIME FOR
PAYING SUCH BENEFITS UNDER SECTION 3.3.


 


SECTION 4.2                                      COMPANY LIABILITY: NOTHING IN
THIS PLAN SHALL BE CONSTRUED TO LIMIT IN ANY WAY THE RIGHT OF THE COMPANY TO
TERMINATE THE EMPLOYMENT OF THE EXECUTIVE AT ANY TIME; OR TO BE EVIDENCE OF ANY
AGREEMENT OR UNDERSTANDING, EXPRESS OR IMPLIED, THAT THE COMPANY OR ANY
AFFILIATE COMPANY WILL EMPLOY THE EXECUTIVE IN ANY PARTICULAR POSITION OR AT ANY
PARTICULAR RATE OR REMUNERATION OR FOR ANY PARTICULAR PERIOD OF TIME.


 


SECTION 4.3                                      INDEMNIFICATION:  THE COMPANY
SHALL INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATOR, ANY MEMBER THEREOF AND ANY
EMPLOYEE WHO MAY ACT ON BEHALF OF THE COMPANY IN THE ADMINISTRATION OF THIS PLAN
FROM AND AGAINST ANY LIABILITY, LOSS, COST OR EXPENSE (INCLUDING REASONABLE
ATTORNEYS’ FEES) INCURRED AT ANY TIME AS A RESULT OF OR IN CONNECTION WITH ANY
CLAIMS, DEMANDS, ACTIONS OR CAUSES OF ACTION OF THE EXECUTIVE, ANY PERSON
CLAIMING THROUGH OR UNDER ANY OF THEM, OR ANY OTHER PERSON, PARTY OR AUTHORITY
CLAIMING TO HAVE AN INTEREST IN THIS PLAN OR STANDING TO ACT FOR ANY PERSONS OR
GROUPS HAVING AN INTEREST IN THIS PLAN, FOR OR ON ACCOUNT OF, ANY OF THE ACTS OR
OMISSIONS (OR ALLEGED ACTS OR OMISSIONS) OF THE ADMINISTRATOR, ANY MEMBER
THEREOF OR ANY SUCH EMPLOYEE, EXCEPT TO THE EXTENT RESULTING FROM SUCH PERSON’S
WILLFUL MISCONDUCT.


 


SECTION 4.4                                      TAX EFFECTS:  THE COMPANY MAKES
NO WARRANTIES OR REPRESENTATIONS WITH REGARD TO THE TAX EFFECTS OR RESULTS OF
THIS PLAN.  THE EXECUTIVE PARTICIPATING UNDER THIS PLAN SHALL BE DEEMED TO HAVE
RELIED UPON HIS OWN TAX ADVISORS WITH REGARD TO SUCH EFFECTS.


 


SECTION 4.5                                      NO ASSIGNMENT: BINDING EFFECT: 
NEITHER THE EXECUTIVE NOR SPOUSE SHALL HAVE THE RIGHT TO ALIENATE, ASSIGN,
COMMUTE OR OTHERWISE ENCUMBER HIS BENEFIT FOR ANY PURPOSE WHATSOEVER, AND ANY
ATTEMPT TO DO SO SHALL BE DISREGARDED COMPLETELY AS NULL AND VOID.  THE
PROVISIONS OF THIS PLAN SHALL BE BINDING ON THE EXECUTIVE AND ON EACH PERSON WHO
CLAIMS A BENEFIT UNDER HIM AND ON THE COMPANY.


 


SECTION 4.6                                      SELF-INTEREST:  THE EXECUTIVE
SHALL NOT HAVE ANY RIGHT TO VOTE OR DECIDE UPON ANY MATTER RELATED DIRECTLY OR
INDIRECTLY TO HIM OR ANY RIGHT TO CLAIM ANY BENEFIT UNDER THIS PLAN.


 

6

--------------------------------------------------------------------------------


 


SECTION 4.7                                      CONSTRUCTION:  THIS PLAN SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.  THE HEADINGS
AND SUBHEADINGS IN THIS PLAN HAVE BEEN INSERTED FOR CONVENIENCE OF REFERENCE
ONLY AND ARE TO BE IGNORED IN CONSTRUCTION OF THE PROVISIONS OF THIS PLAN.  IN
THE CONSTRUCTION OF THIS PLAN, THE MASCULINE SHALL INCLUDE THE FEMININE AND THE
SINGULAR THE PLURAL WHEREVER APPROPRIATE.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and seal this Plan as of this       day of April, 2003.

 

PLAN SPONSOR:

 

EURAMAX INTERNATIONAL Inc.

 

By:

 

 

 

 

Title:

 

 

 

(CORPORATE SEAL)

 

 

 

Attest:

 

 

 

 

 

Title:

 

 

 

 

 

Accepted and agreed to this               day of                      , 2003

 

 

 

 

J. David Smith

 

7

--------------------------------------------------------------------------------